DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 60-83 directed to a connector apparatus non-elected without traverse.  Accordingly, claims 60-83 have been cancelled.
Allowable Subject Matter
Claims 13-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding independent claim 13, the closest prior art of record is Uber, III et al. (US 2015/0034194 A1) in view of NxStageCriticalCare (cited YouTube video), and Watanabe et al. (US 5,259,843).
As seen in the Patent Board Decision, received 19 May 2022, the combination of references fails to teach the method recited in claim 13, specifically the method of “connecting the second connector to a luer-type connector on a second source of the fluid; flowing the fluid from the second source through the second connector in said flow direction; andPOTOMAC LAW GROUP, PLLCGSDApplication No.: 16/060,855Docket No.: 1453-0091US01Page 6 of 18 continuing the therapeutic treatment with the fluid from the second source” is not taught because the claim “requires that the second connector that is created after fracture of the fluid channel element be used to connect a second fluid source to the fluid circuit, in Uber’s device connector 202 is not used after fracture, but rather is discarded” and although “connector 202 would be capable of being used as a connector after fracture” it would not have been obvious to one of ordinary skill in the art to reuse the single-use connector 202 after its separation from single-use connector 201, see page 7 of the Patent Board Decision.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Goldberg-Richmeier whose telephone number is (571)270-3873. The examiner can normally be reached Mon-Thu 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.E.G./Examiner, Art Unit 3783                                                                                                                                                                                                        

/REBECCA E EISENBERG/Primary Examiner, Art Unit 3783